Citation Nr: 0206483	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome, status post tibial stress 
fracture.

2.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral pain syndrome, status post tibial stress 
fracture.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1983 and from July 1985 to April 1988.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in St. 
Paul, Minnesota.  When the veteran's case was before the 
Board in June 2000, it was remanded for additional 
development.  The claims folder was returned to the Board for 
further appellate action in May 2002.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran's right knee disability is manifested by 
patellar tenderness, slight laxity and slight limitation of 
motion.

3.  The veteran's left knee disability is manifested by 
patellar tenderness, slight laxity and slight limitation of 
motion.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 
5262 (2001).


The criteria for an evaluation in excess of 10 percent for a 
left knee disability have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 
5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Service connection for the veteran's right and left knee 
disabilities, with individual evaluations of 10 percent for 
each knee, was granted in September 1996.  In April 1998, the 
veteran contacted the RO and requested increased evaluations.  
He indicated that he had undergone arthroscopic surgery on 
his right knee in May 1996.

An October 1996 treatment note from Northern Orthopedics 
indicates that the veteran's right knee was better since he 
had the arthroscopy, but that it still bothered him.  The 
veteran's left knee was noted to bother him quite a bit.

A VA examination was conducted in June 1998.  On review of 
the claims folder, the examiner noted that the veteran had 
suffered stress fractures of both tibias.  The veteran's 
arthroscopy was also noted.  The veteran reported pain in his 
knees, with onset in 1989.  He indicated that climbing and 
sitting exacerbated the pain.  He complained that his knee 
would give away sometimes while walking.  He stated that he 
took aspirin and ibuprofen, which partially controlled his 
symptoms.  The veteran reported that he worked in wastewater 
treatment as an operator, and that his knee pain slowed him 
down.  He noted that he was unable to sit for any period and 
that he kept moving in order to minimize the knee joint 
symptoms.  He also indicated that driving and standing for 
long periods caused pain.  

Physical examination revealed no evidence of any disease.  
The veteran was noted to be obese.  Subpatellar crepitation 
was noted bilaterally, right greater than the left.  Patellar 
compression was painful with quadriceps contraction 
bilaterally.  The veteran's gait was unremarkable.  Range of 
motion was zero to 132 degrees on the right and zero to 133 
degrees on the left.  Collateral and cruciate ligaments were 
normal.  The diagnosis was patellofemoral syndrome with 
chondromalacia patella.  X-rays indicated mild 
osteoarthritis.  The examiner opined that pain could limit 
the veteran's endurance, but noted that his ranges of motion 
were nearly normal.  He also opined that the veteran's knee 
pain could be due to his altered gait after his stress 
fractures, or could also be aggravated by the fact that the 
veteran was quite obese.

A VA progress note from December 15, 1998, notes that the 
veteran had sustained stress fractures of both tibias during 
service.  The left knee showed crepitus of the patellar 
tendon, with a trace of effusion.  There was also a slight 
fluid wave.  Minor laxity of the medial collateral ligament 
and lateral collateral ligament was noted.  The right knee 
showed crepitus and smaller effusion with 1+ laxity of the 
lateral  collateral ligament.  Tenderness along the shins was 
noted.  The veteran's gait was normal.  The provider reviewed 
X-rays from June 1998 and noted that they revealed early 
osteoarthritis of the medial joint compartments and of the 
patellae with some spurring.  The assessment was early 
osteoarthritis of the knees with patellofemoral syndrome.  

On VA examination on December 17, 1998, the veteran reported 
pain when on his feet for more than an hour.  He also 
complained of pain when sitting for 10 or 15 minutes.  He 
indicated that he was able to walk for half a mile without 
any major difficulty and actually felt better while walking.  
He reported pain in his feet after sitting down and then 
getting up, and reported pain in his knees and feet even 
while lying down.  

Physical examination revealed a height of 78 inches and 
weight of 309 pounds.  The veteran appeared extremely 
uncomfortable at all times and rather restless.  The right 
knee measured 49 centimeters and the left measured 48 
centimeters.  The right thigh was measured at 47 centimeters 
and the left at 46 centimeters.  There was subpatellar pain 
on pressure at both knees, slightly more marked on the right.  
No effusion was noted, but there was mild tenderness at the 
medial joint space of the right knee.  McMurray and drawer 
tests were negative.  Flexion of both knees was to 140 
degrees, and extension was noted to be full.  Slight 
crepitation was palpable at the left knee, with none at the 
right knee.  No peripheral edema was detected, and knee and 
ankle reflexes were active and equal.  The impression was 
history of stress fracture, lower leg and foot pain, 
bilateral, and exogenous obesity.  X-rays of the knees showed 
normal joint spaces, bony structures and soft tissues.

The veteran submitted to a further VA examination in November 
1999.  He reported that he experienced pain when he was on 
his feet for more than an hour.  He also complained of pain 
on sitting for any length of time.  He indicated that he was 
able to walk a considerable distance without difficulty, but 
had experienced frequent pain in both feet in spite of 
wearing arch supports.  The veteran stated that the pain in 
his right knee was more marked than the left.  

Physical examination revealed a slight decrease in weight, 
from 309 to 300 pounds.  Examination of the knees showed that 
the right knee measured 48 centimeters while the left 
measured 47 centimeters.  There were slight crepitation on 
flexion of the right knee and minimal crepitation of the 
left.  There was no effusion at either knee joint.  Range of 
motion in both knees was otherwise not limited.  There was no 
tenderness at the joint space of either knee, but there was 
definite subpatellar pain on pressure of the right with none 
on the left.  McMurray test was negative on the right and 
slightly positive on the left.   Drawer test was negative 
bilaterally.  There was no peripheral edema in either lower 
extremity, and reflexes were normal bilaterally.  The 
impression was status post stress fractures of the right and 
left tibias, patellofemoral syndrome of both knees, and 
morbid obesity.

At a February 2000 VA wellness examination, the veteran 
reported that he had a new job, and although it was enjoyable 
it was stressful on his right leg.  He indicated that he 
experienced some discomfort in his shins and right patella.  
The right knee showed 1 to 2+ medial collateral ligamentous 
laxity at 30 degrees flexion.  There was tenderness in the 
medial joint line and of the inferior patella.  The patella 
was tender to compression.  There was no joint effusion.  The 
assessment was osteoarthritis of the knees with 
patellofemoral syndrome, active on the right.  

As noted above, the Board remanded the veteran's claims for 
increase in June 2000.  The RO subsequently wrote to the 
veteran in June 2000, indicating that he should provide the 
names, addresses, and approximate dates of treatment for all 
health care providers who might possess additional records 
pertinent to his claims.  In response the veteran indicated 
that he received ongoing treatment at the St. Cloud,  
Minnesota VA Medical Center (VAMC).  He also indicated that 
he had undergone knee surgery by Northern Orthopedics in May 
1996.  

An August 2000 VA progress note shows that the veteran 
experienced increasing trouble with patellofemoral syndrome 
of his right knee.  The provider noted that the knee had 
swollen recently and had been drained, and that the fluid was 
benign.  The veteran reported that his right knee had swollen 
again but that he was not having pain associated with it.  On 
examination the right knee was slightly swollen in the 
infrapatellar area.  The patella was non-tender to 
compression.  There was slight laxity of the medial 
collateral ligament.  The examiner noted that otherwise, the 
veteran's right knee was in good shape.  

In November 2000, the veteran was afforded a further VA 
examination.  The veteran reported that his current job 
required some heavy lifting and some degree of walking.  The 
examiner noted that the veteran was able to remain fairly 
active and was able to cope with his job situation despite 
his orthopedic problems.  The examiner noted that the veteran 
walked rather guardedly.  The examiner further noted that the 
veteran had been treated by a VA rheumatologist who agreed 
with a diagnosis of patellofemoral syndrome with evidence of 
early degenerative joint disease of both knees.  The examiner 
also noted that the veteran had undergone drainage of the 
right knee.  The veteran reported that he had suffered no 
particular recurrence of a knee effusion since that 
procedure.  

Examination of the veteran's knees revealed no obvious bony 
deformity.  There was no swelling.  The patella did not 
sublux on either knee, and the popliteal areas were within 
normal limits.  Range of motion while prone was normal and 
pain free to 100 degrees.  Prone range of motion against 
resistance was essentially pain free with a sense of 
tightness about the subpatellar area.  Standing range of 
motion was flexion to 100 degrees, with a sense of tightness 
in the right knee against resistance.  There was no obvious 
indication of incoordination, nor was there an indication of 
slowed or weakened movement.  The veteran could squat and 
upright himself with springy vigor.  The examiner noted that 
the veteran was able to function quite well without any 
excess fatigability in the knee area, based on evidence of 
having kept a rather physical job for the past five years.  
There was no objective evidence of pain on examination.  The 
examiner opined that the veteran's patellofemoral syndrome 
would be productive of additional functional impairment on 
repeated use, based on evidence of degenerative arthritis in 
the knees.  He stated that it was not possible for him to 
describe limitation of motion on flare-ups as the veteran did 
not have any difficulty at the time of examination.  He also 
opined that the impact of the veteran's knee disabilities on 
his ability to work was minimal.  The veteran was noted to 
function completely, without loss of time or status in his 
work occupation, which required an amount of kneeling, 
lifting and walking.  The diagnosis was status post bilateral 
stress fractures of both tibias with residual tenderness, 
with secondary patellofemoral syndrome of both knees.  The 
examiner noted that the veteran would be scheduled for a 
magnetic resonance imaging (MRI) scan of his knees and for an 
orthopedic consultation.

In January 2002, the RO requested that the Minneapolis VAMC 
to send all treatment records pertaining to the veteran's 
knee condition.  Specifically the RO requested records from 
the MRI and orthopedic consultation.  The RO also asked for 
all X-ray reports pertaining to the veteran's knee condition.  
X-ray reports from December 1998 and November 1999 were 
received in response to the RO's request.

In a May 2002 memorandum, the veteran's representative 
indicated that the veteran's file had been reviewed.  The 
representative stated her belief that all aspects of the 
Board's June 2000 remand had been met, and indicated that 
there was no further argument or presentation in support of 
the veteran's claim.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issues on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO 
in February 2002.  The Board notes that the veteran has been 
appraised of the evidence necessary to substantiate his 
claims.  The RO has scheduled numerous VA examinations of the 
veteran's disabilities and has obtained VA and private 
treatment records.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  Moreover, the veteran's representative, in a May 
2002 memorandum, indicated that all aspects of the Board's 
remand had been met, and that there was no further argument 
or presentation.

In sum, the facts relevant to these claims have been properly 
developed and no further action is required to comply with 
the provisions of the VCAA or the implementing regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 
((1994).  

The veteran's patellofemoral syndrome is analogously rated as 
10 percent disabling for each knee, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Under that code, a 10 percent rating 
is warranted for removal of semilunar cartilage if it is 
symptomatic.  A 10 percent evaluation is the maximum rating 
under that particular diagnostic code.

A 20 percent rating is warranted for dislocated semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Slight knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for moderate knee impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The Board notes that the VA General Counsel has issued a 
precedential opinion holding that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that the 
veteran meets the requirements for a noncompensable 
evaluation under Diagnostic Code 5260 or Diagnostic Code 
5261.  VAOPGCPREC 23-97.  

Review of the record discloses that the functional impairment 
from the patellofemoral syndrome of each knee is adequately 
rated as 10 percent disabling.    In this regard, the Board 
observes that the veteran's knee disabilities are manifested 
primarily by pain, tenderness, slight crepitation and slight 
instability.  At the veteran's November 2000 VA examination, 
the examiner indicated that there was no obvious indication 
of incoordination or weakened movement.  He also noted that 
the veteran was able to function quite well without excess 
fatigability based on evidence of having held a rather 
physical job for the past five years.  The examiner concluded 
that the impact of the veteran's knee disabilities on his 
ability to work was minimal in spite of the fact that his job 
required an amount of kneeling, lifting and walking.

With respect to other potentially applicable diagnostic 
codes, the Board observes that the veteran evidenced the 
greatest degree of limitation of flexion on the most recent 
VA examination.  On that occasion flexion of both knees was 
limited to 100 degrees.  On other occasions, flexion has been 
found to be full or only slightly limited.  Extension of both 
knees has been normal on all testing.  Although the veteran 
has additional functional impairment on repeated use and 
during flare-ups, as discussed above, there is no 
incoordination or excess fatigability, and he had pain free 
motion from 0 to 100 degrees at the most recent VA 
examination.  Therefore, there is no appropriate basis for 
concluding that the veteran has sufficient limitation of 
motion to warrant a compensable evaluation under Diagnostic 
Code 5260 or Diagnostic Code 5261.  While some laxity is 
shown by the evidence of record, it causes no more than 
slight impairment, and would not warrant an evaluation in 
excess of 10 percent for either knee.  The veteran has not 
been found to have malunion of the tibia, and in any event 
the objectively demonstrated impairment of each knee does not 
more nearly approximate moderate than slight.  

The Board also notes that Diagnostic Code 5258 is not for 
application in this case, as there is no evidence of 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  

The Board has also considered whether this issue should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the disability.  In addition, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from either disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of this issue for extra-
schedular consideration is not warranted.





ORDER

Entitlement to a rating in excess of 10 percent for right 
knee patellofemoral pain syndrome, status post tibial stress 
fracture is denied.

Entitlement to a rating in excess of 10 percent for left knee 
patellofemoral pain syndrome, status post tibial stress 
fracture is denied.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

